Citation Nr: 0400801	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, to include whether the veteran's appeal was 
timely.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and January 2003 determinations 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in White River Junction, Vermont, which held that the 
veteran did not have a pending appeal because he failed to 
file a timely substantive appeal with respect to its July 
2000 rating decision that denied his claim of service 
connection for a low back disability.  The veteran timely 
perfected an appeal on the question of whether he filed a 
timely substantive appeal.

As will be discussed below, the Board finds that the veteran 
did file a timely Substantive Appeal for the petition to 
reopen the claim for service connection for a low back 
disability.  The issue of whether new and material evidence 
has been received to reopen the claim for entitlement to 
service connection for a low back disability is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

Also, in the February 2003 substantive appeal, the veteran 
appears to be raising the issue of service connection for a 
left eye disability.  This issue is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In September 2000, the veteran filed a document that 
meets the requirements of a notice of disagreement with the 
RO's July 2000 rating decision that determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disability.

2.  In April 2001, the veteran filed a document that meets 
the requirements of a substantive appeal in support of his 
low back disability claim.




CONCLUSION OF LAW

The veteran perfected a timely appeal of the RO's July 2000 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.202 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Court has held that the VCAA is potentially 
applicable to all pending claims, see Holliday v. Principi, 
14 Vet. App. 280 (2001), the Court has concluded that the 
VCAA was inapplicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating the 
aspect of his claim decided in this decision.  


Background and Analysis

In February 2000, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  
This claim was initially denied by the RO in a July 13, 2000, 
rating decision, on the basis that new and material evidence 
had not been submitted.

In August 2000, the RO notified the veteran of its July 13, 
2000, determination and of his appellate rights.  In 
response, the veteran submitted a notice of disagreement 
received by the RO on September 18, 2000.  In January 2001, 
the RO issued a statement of the case as to the issue of 
whether the veteran had submitted new and material evidence 
to reopen the claim for service connection for a low back 
disability.

In handwritten letter dated in April 2001, and received at 
the RO on May 1, 2001, the veteran indicated that he was 
continuing his appeal.

Thereafter, in a September 2002 letter, the RO responded to 
the veteran's April 27, 2001, letter, and stated that a 
review of the claims folder showed that he had not submitted 
a VA Form 9, substantive appeal.  The RO stated that since it 
had not received a VA Form 9 within a certain time frame, the 
veteran's appellate rights have expired.  The veteran timely 
appealed that determination.

Pursuant to 38 C.F.R. § 20.202, a substantive appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  According to the regulation, the 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination or determinations 
being appealed.  The regulation also states that proper 
completion and filing of a Substantive Appeal is the last 
action the appellant needs to take to perfect an appeal. 

In finding that the veteran had not perfected a timely 
appeal, the RO reasoned he did not file a VA Form 9 within 
the necessary time frame.  However, the Board finds that a 
review of the veteran's April 27, 2001, letter shows that he 
set forth specific arguments in support of his claim.  The 
letter clearly satisfies the criteria set forth for a 
substantive appeal in 38 C.F.R. § 20.202, and thus the Board 
concludes that he perfected his appeal in a timely manner. 


ORDER

As the veteran has perfected a timely appeal of the RO's 
rating decision; the appeal is granted to this extent only. 


REMAND

The VCAA requires VA to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
This notice requirement is not satisfied unless VA can point 
to a specific document in the claims file.  Quartuccio v. 
Principi, 16 Vet App 183 (2002).  The veteran has not 
received the required notice.

In a statement dated in October 1999, Ross Leighton, M.D., 
reported that he had treated the veteran for a low back 
disability between June 1988 and December 1998.  In a 
statement dated in January 1986, Daniel De Yturralde, M.D., 
reported treating the veteran since 1974, when he underwent a 
discoidectomy.  VA is required to seek records of relevant 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).

In the section of the veteran's February 2003 substantive 
appeal titled "Here is why I think VA decided my case 
incorrectly", the veteran described his back disability and 
explained why he should be service connected.  In the section 
titled "Hearing", the veteran wrote, "I am unable to 
travel.  Choose the type of hearing you want."  The veteran 
currently resides in Canada, and any type of VA hearing would 
require that the veteran travel.  Therefore, the Board 
presumes that he does not desire a hearing.  While this case 
is in remand status, he has the option of informing the RO 
that he desires a hearing and to specify the type of hearing 
he desires.

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a low 
back disability. 

2.  The RO should take the necessary 
steps to obtain all records of the 
veteran's treatment for a low back 
disability from Ross Leighton, M.D., and, 
Daniel De Yturralde, M.D..

3.  The RO should then readjudicate the 
claim.  If the benefit remains denied, it 
should issue a supplemental statement of 
the case.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



